Citation Nr: 1119757	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  09-28 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

Entitlement to service connection for residuals of a left eye injury.

Entitlement to service connection for bilateral onychomycosis of the great toes.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1991 to April 1991 and in the United States Air Force from December 2001 to October 2002 and from March 2003 to November 2003.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issue of service connection for bilateral onychomycosis of the great toes is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Although the Veteran suffered an injury to her left eye during active duty service, a chronic disability did not result from this injury.

2.  The Veteran's presbyopia is a type of refractive error of the eye and is not a disease or injury for which VA compensation benefits may be awarded.

CONCLUSIONS OF LAW

1.  Presbyopia (refractive error of the eye) was incurred in or aggravated by service; and it is not a disease or injury within the meaning of applicable law governing claims for service connection.  38 U.S.C.A. § 1110, 1131 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (c) (2010).

2.  A left eye disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The elements of proper notice include informing the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

Notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements of 38 U.S.C. §5103(a) and 38 C.F.R. §3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

VA has met its duty to notify the Veteran concerning his claim.  In this case, the Veteran was notified of the types of information and evidence necessary to substantiate the claim for service connection, as well as the division of responsibility between the Veteran and VA for obtaining that evidence, by a letter in April 2007, before the adverse rating that is the subject of this appeal.  This letter also informed the Veteran of how disability ratings and effective dates are assigned, as required by Dingess v. Nicholson, supra.

The Board also concludes that VA has met its duty to assist the Veteran in developing the evidence to support his claim.  The record contains his service treatment records and service personnel records.  The record also contains VA treatment records and VA examination reports.  The Statements of the Veteran have been associated with the record.  The Veteran has been accorded ample opportunity to present evidence and argument in support of the appeal.  The Veteran has not indicated that there are any available additional pertinent records to support her claim.  

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Applicable law provides that service connection will be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for will also be presumed for certain chronic diseases if manifest to a compensable degree within one year after discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

When a claimant seeks service connection for a disability, due consideration shall be given to the supporting evidence in light of the places, types and circumstances of service, as evidenced by service records, the official history of each organization in which he served, his military records and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a) (2010).

Facts and Analysis

The Veteran's 1991 induction and separation medical records indicate that the Veteran's near vision and distant vision to be within normal limits and as such, the Veteran did not wear eye glasses at that time.  Furthermore, 1996 service medical records indicate the Veteran's near vision to be 20/50 and 20/40 in her right and left eyes, respectively; however, she still did not wear eye glasses.  The Veteran's 2000 service medical records indicated that the Veteran's near vision to be 20/70 in both eyes and the Veteran also indicated that she was wearing glasses.

A July 2003 service medical record indicates that the Veteran injured her left eye when falling to the ground in response to a mortar attack at Bagram Air Force Base, Afghanistan.  The Veteran was diagnosed with periorbital edema with ecchymosis (discoloration) of the left eye and this injury was treated with icepacks and motrin.

The Veteran's November 2003 separation medical examination indicated she suffered a left eye injury since her last physical examination.  The Veteran underwent computed tomography (CT) and magnetic resonance imaging (MRI) scans in November 2003 upon returning to the United States and both of these scans were unremarkable, revealing no evidence of an orbital bone fracture/hematoma, brain infarction, edema or mass lesion.

The Veteran indicated in a May 2007 VA treatment record as well as her April 2008 Notice of Disagreement that she has experienced headaches over her left eye as well as pain in that eye on a weekly basis since the July 2003 mortar attack.

The Veteran participated in a VA examination in August 2007.  The Veteran reported that she was not seen by a medic after the mortar attack and also that her injury did not require suturing.  The Veteran complained of mild tenderness in the midline of the upper rim of the orbital bone.  The Veteran also reported that she was given Botox injections in May 2007 and in July 2007 for droopy eyelids.    The Veteran reported visual symptoms of blurred vision when reading and this condition is corrected with reading glasses.

The Veteran's corrected visual acuity was 20/25 in both the left and right eyes and there was no evidence of diplopia.  The anterior segment of the left eye and cornea were clear.  The anterior chamber of the left eye was deep and quiet and the macula was normal.  The left eye's pupil and iris were within normal limits and the left eye lens was clear.  The left eye's periphery was benign.

Based on the foregoing history and examination, the August 2007 VA examiner first concluded that the Veteran suffered an injury to the left orbital bone during service, but that injury resolved itself without any residual cosmetic or functional impairment.  The VA examiner also noted that the Veteran had received Botox injections to both right and left eyelids due to non-service connected droopy eyelids.  The VA examiner then diagnosed the Veteran with presbyopia, which is corrected with glasses.

The Board notes that while the Veteran's service treatment records indicate that she sustained and received some treatment for a left eye injury in July 2003, the evidence of record before the Board contains no indication that the Veteran currently has a diagnosed left eye injury.  Significantly, the service medical records merely indicate that the Veteran suffered a "left eye injury"; there is no evidence in the service medical records that the Veteran suffered from a chronic left eye disorder in service.  Although the Veteran has presented contentions alleging that she has suffered from headaches and pain in her left eye since service, the August 2007 VA examination report does not contain a diagnosis showing a presently existing left eye injury.

The Veteran's military occupation specialty (MOS) during her March 2003 to November 2003 active duty service was nurse anesthetist, thus she is competent to describe her left eye injury symptoms; however, she is not a licensed physician and thus is not competent to provide testimony regarding the diagnosis of her claimed left eye disability.  See Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 2009) (lay evidence is competent when a layperson is competent to identify a medical condition, when a layperson is reporting a contemporaneous medical diagnosis, or when lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n.4 (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).  The etiology of this claimed left eye injury is not a simple identification that a layperson is competent to make.  Therefore, without any specialized medical training in the area, the Veteran is not competent to provide her opinion on the diagnosis of her claimed left eye injury.

In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In Brammer, the United States Court of Appeals for Veterans Claims stated that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability."  Brammer, 3 Vet. App. at 225.  The Court further stated that where the proof is insufficient to establish a present disability there could be no valid claim for service connection.  Id.  

The requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he or she files his or her claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain, 12 Vet. App. at 321.  Based on the definition in 38 C.F.R. § 4.1 (2010), the term disability "should be construed to refer to impairment of earning capacity due to disease, injury, or defect, rather than to the disease, injury, or defect itself."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

As noted, the Veteran was treated during service for a left eye injury.  However, that a condition or injury occurred in service is not enough; there must be a disability resulting from that condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997).  Arthralgia (pain) alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom; Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001). 

Although the Board acknowledges the Veteran's more recent complaints of pain in and above her left eye, in the absence of a current disability, as defined by governing law, a claim for service connection must be denied.  First of all, the Veteran has not provided any medical evidence indicating a chronic left eye disorder during the appeal period for VA disability compensation purposes.  Furthermore, the November 2003 CT and MRI scans failed to reveal the presence of an orbital bone fracture/hematoma, brain infarction, edema or mass lesion.  Moreover, the August 2007 VA examiner did not diagnose the Veteran with a left eye injury.  Under these facts, a "disability" for VA compensation benefit purposes is not shown to be present in this case.

Based on the foregoing, the Board finds that there is no competent evidence of a current left eye diagnosis.  For the Board to conclude that the Veteran's claimed left eye injury is related to the Veteran's military service in these circumstances would be speculation, and the law provides that service connection may not be based on speculation or remote possibility.  38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1992).

Having said all of this, the August 2007 VA examiner diagnosed the Veteran with presbyopia, which is a refractive error of the eye, mainly due to advancing age.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of a superimposed disease or injury, service connection may not be allowed for refractive errors of the eyes, including presbyopia, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  Since it has been found by the Board that there is no competent evidence of a current left eye diagnosis in the present case, no superimposed disease or injury exists.  As such, service connection may not be allowed in the present case as the only diagnosed condition of record is presbyopia, a refractive error of the eyes.

Based on the foregoing, the evidence of record does not support the claim for service connection for a left eye injury.  Since the most probative evidence and the greater weight of the evidence indicate that the Veteran does not currently have a diagnosed left eye injury, the preponderance of the evidence is against the claim.

In reaching this conclusion, the Board acknowledges that the VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for residuals of a left eye injury is denied.


REMAND

In her April 2008 Notice of Disagreement, the Veteran contends that she first complained of her bilateral onychomycosis of the great toes in 2003 at the VA medical center in Brooklyn, New York, but the physician did not examine her toes.  All of the Veteran's pre-induction and separation examinations indicate that she did not suffer from bilateral onychomycosis of the great toes during active duty service.  The balance of the Veteran's service treatment records is also negative for any complaints of bilateral onychomycosis of the great toes.

It was noted by the VA examiner in the August 2007 VA examination that the Veteran had bilateral onychomycosis of the great toes for which the Veteran claimed began during her active duty service in 2003.  As a result of the history and examination, the August 2007 VA examiner diagnosed the Veteran with bilateral onychomycosis of the great toes; however, the VA examiner did not provide a nexus opinion linking the Veteran's current diagnosis of bilateral onychomycosis of the great toes with her active duty service.

VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong may be satisfied by lay evidence of continuity or equivocal or non-specific medical evidence).

In the present case, the Veteran has a current diagnosis of bilateral onychomycosis of the great toes; the August 2007 VA examination diagnosed bilateral onychomycosis of the great toes.  Furthermore, the Veteran has stated that she has had bilateral onychomycosis of the great toes since her service discharge in 2003.  Thus, there is evidence of a current disability and an indication that the Veteran's disability may be associated with service, but no nexus opinion linking the Veteran's disability with her military service.  The record lacks an examination where a VA examiner has provided a nexus opinion regarding whether the Veteran's bilateral onychomycosis of the great toes is linked to her military service.  Accordingly, a remand is required for an examination.

The Veteran is hereby notified that it is her responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 & 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's bilateral onychomycosis of the great toes.  All necessary testing should be conducted.  The Veteran's claims folder, including a copy of this REMAND, should be available to the examiner and reviewed in conjunction with the examination.  This report should include a discussion of the Veteran's documented medical history as well as the Veteran's assertions regarding her symptomatology.

The examiner should then provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any bilateral onychomycosis of the great toes disorder manifested in, was aggravated by, or is in any way related to, her active military service.

Any opinion expressed in the examination report should be accompanied by a detailed written rationale citing to evidence in the claims file and/or sound medical principles.

2. Once the above action has been completed, readjudicate the claim.  If the issue on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


